--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.21
February 22, 2012




Mark R. Richards
Appleton Papers Inc.
825 E. Wisconsin Avenue
Appleton, WI  54912


Re:  Appleton Papers Inc. Retention Plan


Dear Mark:


 
I am writing to confirm the arrangements that the Compensation Committee of the
Appleton Papers Inc. (“Appleton” or the “Company”) Board of Directors (“Board”)
has agreed will apply in the event of a Potential Transaction, as defined
herein, and effective as of the date written above.  As part of Appleton’s
strategic planning, a number of corporate level transactions are being explored
to improve the debt to equity ratio of the Company and/or provide liquidity such
that the Company can reach its full potential.   A Potential Transaction may
include one or more of the following transactions or series of transactions:  a
sale of all or substantially all of the assets of the Company or the Company’s
parent, Paperweight Development Corp. (“Paperweight”); the issuance of equity
securities by the Company or Paperweight in connection with an acquisition; a
merger or business combination with another unrelated entity, including but not
limited to a merger with a special purpose acquisition company; the sale of
equity in a private placement or public offering; an exchange of the Company’s
debt securities for equity in the Company or Paperweight; or any combination of
the foregoing transactions (“Potential Transaction”).   The Compensation
Committee recognizes that a Potential Transaction will require significant time
and effort from certain Appleton employees to successfully close the
transaction.  Accordingly, in order to retain such Appleton employees during the
process of identifying, negotiating, closing and transitioning a Potential
Transaction, the Compensation Committee is implementing certain retention
payments (the “Plan”) under the terms outlined below.
 
The terms of the Plan are as follows:


1)  
You will inform the Compensation Committee of the list of employees
participating and the proposed payout for each individual within 30 days after
entering into written documentation reflecting an intended Potential
Transaction, such as executing a letter of intent, executing a support agreement
for a debt/equity swap, filing a registration statement for a public offering,
or entering into any other agreement of a similar nature depending on the
particular Potential Transaction (a “Written Agreement”) or, in the event the
nature of the Potential Transaction does not lend itself to a letter of intent
or Written Agreement of similar nature, within 30 days after Appleton’s
submission or receipt of a draft merger or acquisition agreement reflecting the
Potential Transaction (a “Draft Definitive Agreement”).  The proposed payout is
for distribution in the event a Change of Control occurs as a result of a
Potential Transaction.    “Change of Control” shall have the meaning defined in
the Company’s Long Term Incentive Plan. The final payout of Funds is subject to
approval by the Compensation Committee, and must also be approved by the Board
in advance of, or at the same time, the material definitive agreement is
approved by the Board.   If the Potential Transaction does not result in a
Change of Control, any Plan payments will be at the sole discretion of the
Compensation Committee.



2)  
Payments shall be made in a lump sum no later than 90 days following the close
of the Potential Transaction, but no later than March 15 of the year following
the close (“Payment Date”).  If the Potential Transaction involves a series of
transactions, the Payment Date will be no later than 90 days following the close
of the last transaction in the series of transactions.  An individual will not
be eligible for any Plan payments if s/he voluntarily terminates employment
before the date payment is made or if that individual acts in a manner that
materially compromises a Potential Transaction that is in the best interest of
Appleton’s shareholders.



3)  
The Plan will continue in effect until terminated by the Board; provided,
however, that If the Company has entered into a Written Agreement or is in the
process of negotiating a Draft Definitive Agreement, then the Plan may only be
terminated by the Board with no less than eighteen (18) months advanced written
notice to then named individuals with regard to the specific transaction covered
by the Written Agreement or Draft Definitive Agreement.



4)  
General Administration:

a.  
Plan payments will not be included as “eligible compensation” under any defined
contribution plan of the Company, including both qualified and non-qualified
plans.

b.  
All Plan payments are stated in gross sums.  The recipient of any Plan payments
shall be responsible for all applicable federal, state and local taxes on any
such payments.  The Company shall deduct from any Plan payments any required
federal, state or local withholding or other taxes or charges that the Company
must deduct under applicable law or court order.

c.  
All questions or interpretations relating to the Plan will be decided by the
Compensation Committee, in its sole discretion.

d.  
This Plan shall be governed by and construed in accordance with the laws of the
State of Wisconsin.



Sincerely,




/s/ Kathi P. Seifert
Kathi P. Seifert
Board Director and Chair
Compensation Committee

